Case 1:18-cv-00681-RJL Document 180-2 Filed 04/15/20 Page 1 of 3




                 EXHIBIT 1
4/14/2020                 Gmail - Rich v. Butowsky - Deficiencies
                     Case 1:18-cv-00681-RJL              Document in Defendant
                                                                          180-2Couch's Responses
                                                                                    Filed        to Plaintiff's
                                                                                           04/15/20             Third Set
                                                                                                             Page     2 ofInterrogatories
                                                                                                                              3


                                                                                                 Eden Quainton <equainton@gmail.com>



  Rich v. Butowsky - Deficiencies in Defendant Couch's Responses to Plaintiff's Third
  Set Interrogatories
  2 messages

  Kristin Bender <kbender@bsfllp.com>                                                         Mon, Apr 13, 2020 at 5:25 PM
  To: Eden Quainton <equainton@gmail.com>
  Cc: Michael Gottlieb <mgottlieb@willkie.com>, Joshua Riley <jriley@bsfllp.com>, Meryl Governski
  <mgovernski@bsfllp.com>, Sam Hall <shall@willkie.com>


    Hi Eden,

    I hope you had a good weekend and holiday. I write to follow up regarding the deficiencies in Defendant Couch’s
    Responses to Plaintiff’s Third Set of Interrogatories to Defendant Couch.



    Per our meet and confer on Friday, April 10, you indicated that Defendant Couch is unwilling to answer Interrogatories
    Nos. 15 through 25 beyond the objections he has raised, which we regard as insufficient.



    Having reviewed the interrogatories, we regard them as sufficiently clear and decline to supplement or change them. If
    you have any legal authority for Defendant Couch’s objections, including the assertion that a disagreement about a
    party’s legal burden can relieve a party of his obligation to respond to factual discovery, please promptly provide it to us.



    As I stated on Friday, if Defendant Couch does not provide interrogatory responses to our client’s proper interrogatories,
    we intend to file a motion to compel them. We consider our meet-and-confer obligation satisfied. Please let us know your
    client’s intention regarding his responses by noon on this Friday, April 17; otherwise, we will note your objection in the
    ensuing motion.

    Regards,

    Kristin



    --

    Kristin E. Bender
    Associate




    BOIES SCHILLER FLEXNER LLP
    1401 New York Avenue, N.W.

    Washington, DC 20005

    (t) +1 202 895 7576

    (m) +1 864 323 5132

    kbender@bsfllp.com

https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-f%3A1663894191490322045&simpl=msg-f%3A166389419149…       1/2
4/14/2020                     Gmail - Rich v. Butowsky - Deficiencies
                         Case 1:18-cv-00681-RJL              Document in Defendant
                                                                              180-2Couch's Responses
                                                                                        Filed        to Plaintiff's
                                                                                               04/15/20             Third Set
                                                                                                                 Page     3 ofInterrogatories
                                                                                                                                  3
    www.bsfllp.com




    The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain
    information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable law. If
    the reader of this electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you are hereby
    notified that any dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you have received
    this communication in error, please immediately notify the sender by replying to this electronic message and then deleting this electronic message from your
    computer. [v.1 08201831BSF]



  Eden Quainton <equainton@gmail.com>                                                                                             Mon, Apr 13, 2020 at 5:27 PM
  To: Matt Couch <mattcouch@af-mg.com>

    fyi
    [Quoted text hidden]
    --
    Eden P. Quainton
    Quainton Law, PLLC
    1001 Avenue of the Americas, 11th Floor
    New York, NY 10018
    Tel: 212.813.8389
    Fax: 212.813.8390
    Cell: 202.360.6296
    www.quaintonlaw.com




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-f%3A1663894191490322045&simpl=msg-f%3A166389419149…                                   2/2
